ORDER
The Disciplinary Review Board having filed its decision with the Court in DRB 02-272, recommending that MICHAEL MAGNOLA of WESTFIELD, who was admitted to the bar of this State in 1976, and who has been temporarily suspended from the practice of law since May 7, 2001, by Order of the Court filed April 9, 2001, be disbarred for violating RPC 1.15(a) and (b) (knowing misappropriation of client funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And MICHAEL MAGNOLA having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MICHAEL MAGNOLA be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*535ORDERED that MICHAEL L. MAGNOLA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MICHAEL L. MAG-NOLA, pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.